       Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 1 of 19 PageID #:19




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

BETSY CRUZ, individually, and on behalf of all others       )
similarly situated,                                         )
                                                            )
          Plaintiff,                                        )
                                                            )   Case No. 1:19-cv-06798
v.                                                          )
                                                            )
CLEARVIEW ENERGY,                                           )
                                                            )
          Defendant.                                        )

                       DEFENDANT CLEARVIEW’S ANSWER TO COMPLAINT

          Defendant CLEARVIEW ELECTRIC, INC., incorrectly named as “Clearview Energy,”

(“Clearview”) submits the following Answer and Affirmative Defenses (“Answer”) to Plaintiff’s

Complaint (“Complaint”):

                                       NATURE OF THE ACTION

      1.     Plaintiff brings this action seeking damages as well as injunctive relief for the
Defendant’s violations of Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
(“TCPA”).

ANSWER:              Paragraph 1 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied. In particular, Clearview denies that it placed any telephone calls to

Plaintiff.

                                      JURISDICTION AND VENUE

          2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

ANSWER:              Clearview admits the allegations in Paragraph 2.

          3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

ANSWER:              Clearview admits the allegations in Paragraph 3.



{File: 01891658.RTF / 2 }                             1
       Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 2 of 19 PageID #:19




                                                  PARTIES

        4.     BETSY CRUZ (“Plaintiff”) is a natural person, over 18-years-of-age, who at all
times relevant resided in Villa Park, Illinois.

ANSWER:              Clearview lacks sufficient information to respond to the allegations in Paragraph

4. To the extent a response is required, the allegations are denied.

          5.         Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

ANSWER:              Clearview admits the allegations in Paragraph 5.

       6.      CLEARVIEW ENERGY (“Defendant”) is a foreign corporation with its principal
place of business located in Dallas, Texas.

ANSWER:              Clearview admits that it is a Texas corporation and is located in Dallas, Texas.

Otherwise, the allegations in Paragraph 6 are denied.

          7.         Defendant is a “person” as defined by 47 U.S.C. § 153(39).

ANSWER:              Clearview admits the allegations in Paragraph 7.

                                       GENERAL ALLEGATIONS

       8.    Defendant develops marketing campaigns using a combination of sales channels,
with an emphasis on outbound telemarketing.

ANSWER:              Clearview admits that it develops marketing campaigns. Clearview denies the

remaining allegations in Paragraph 8.

          9.         Defendant utilizes third party vendors to market it services.

ANSWER:              Clearview denies that it used multiple third-party vendors to market it services

during the time period at issue in the Complaint. Clearview admits that it utilized one third party

vendor during October of 2019 but that the vendor did not engage in any telemarketing campaign

to new customers in Illinois during October of 2019; did not place a telephone call to anyone

named Betsy Cruz during October of 2019; and did not place a telephone call to anyone in


{File: 01891658.RTF / 2 }                             2
       Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 3 of 19 PageID #:19




Illinois with a telephone number ending in 3272 in October of 2019. Clearview denies the

remaining allegations in Paragraph 9.

          10.        Defendant’s vendors are essential to their telemarketing activities.

ANSWER:              Clearview denies that it used multiple third-party vendors to market it services

during the time period at issue in the Complaint. Clearview admits that it utilized one third party

vendor during October of 2019, and that the vendor engaged in telemarketing on behalf of

Clearview. However, Clearview’s vendor did not engage in any telemarketing campaign to new

customers in Illinois during October of 2019; did not place a telephone call to anyone named

Betsy Cruz during October of 2019; and did not place a telephone call to anyone in Illinois with

a telephone number ending in 3272 in October of 2019. Clearview denies the remaining

allegations in Paragraph 10.

       11.     Defendant’s ability to increase revenues depends significantly on their access to
high-quality vendors.

ANSWER:              Clearview denies that it used multiple third-party vendors to market it services

during the time period at issue in the Complaint. Clearview admits that it utilized one third-party

vendor during October of 2019. Clearview denies the remaining allegations in Paragraph 11.

       12.    Defendant is subject to liability under the TCPA for actions of their third party
vendors who are engaging in outbound telemarketing efforts on their behalf.

ANSWER:              Paragraph 12 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

       13.   Defendant’s third party vendors identify themselves as representatives of
“Clearview Energy.”

ANSWER:              Clearview denies that it used multiple third-party vendors to market it services

during the time period at issue in the Complaint. Clearview admits that it utilized one third-party


{File: 01891658.RTF / 2 }                             3
       Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 4 of 19 PageID #:19




vendor during October of 2019 and that said vendor would identify itself as a representative of

“Clearview Energy.” However, Clearview’s vendor did not engage in any telemarketing

campaign to new customers in Illinois during October of 2019; did not place a telephone call to

anyone named Betsy Cruz during October of 2019; and did not place a telephone call to anyone

in Illinois with a telephone number ending in 3272 in October of 2019. Clearview denies the

remaining allegations in Paragraph 13.

        14.    Upon information and belief, Defendant’s outbound telemarketing efforts include
the use of an automated telephone dialing system (“ATDS”) to solicit consumers nationwide.

ANSWER:              Clearview denies the allegations in Paragraph 14.

      15.     The Federal Trade Commission (“FTC”) has held that a basic function of an
ATDS is the ability to dial thousands of numbers in a short time period.

ANSWER:              Paragraph 15 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

       16.    The technology employed by Defendant has the capacity—(A) to store or produce
telephone numbers to be called, using a random or sequential number generator; and (B) to dial
such numbers.

ANSWER:              Clearview denies the allegations in Paragraph 16.

      17.    An ATDS allows its telemarketing agents to only communicate with consumers
who answer their phone.

ANSWER:              Paragraph 17 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

       18.      Consequently, Defendant shifts the burden of wasted time to consumers with
unsolicited calls and messages.

ANSWER:              Clearview denies the allegations in Paragraph 18.



{File: 01891658.RTF / 2 }                             4
       Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 5 of 19 PageID #:19




                                       FACTUAL ALLEGATIONS

        19.      At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of
the cellular telephone number ending in 3272.

ANSWER:              Clearview lacks sufficient information to respond to the allegations in Paragraph

19. To the extent a response is required, the allegations are denied.

       20.     At all times relevant, Plaintiff’s number ending in 3272 was assigned to a cellular
telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

ANSWER:              Clearview lacks sufficient information to respond to the allegations in Paragraph

20. To the extent a response is required, the allegations are denied.

       21.    At all times relevant, Plaintiff was financially responsible for her cellular
telephone equipment and services.

ANSWER:              Clearview lacks sufficient information to respond to the allegations in Paragraph

21. To the extent a response is required, the allegations are denied.

         22.   On or before October 10, 2019, Plaintiff started to receive unsolicited telephone
calls from Defendant.

ANSWER:              Clearview denies that it, or any entity authorized to act on its behalf, called

Plaintiff on or before October 10, 2019. Furthermore, Clearview did not engage in any

telemarketing campaign to new customers in Illinois during October of 2019; did not place, or

authorize to place, a telephone call to anyone named Betsy Cruz during October of 2019; and did

not place, or authorize to place, a telephone call to anyone in Illinois with a telephone number

ending in 3272 in October of 2019. Clearview lacks sufficient information to respond to the

remaining allegations in Paragraph 22. To the extent a response is required, the allegations are

denied.

          23.        These calls were made in an attempt to deliver energy savings to Plaintiff.

ANSWER:              Clearview denies that it, or any entity authorized to act on its behalf, called

Plaintiff on or before October 10, 2019. Furthermore, Clearview did not engage in any
{File: 01891658.RTF / 2 }                             5
       Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 6 of 19 PageID #:19




telemarketing campaign to new customers in Illinois during October of 2019; did not place, or

authorize to place, a telephone call to anyone named Betsy Cruz during October of 2019; and did

not place, or authorize to place, a telephone call to anyone in Illinois with a telephone number

ending in 3272 in October of 2019. Clearview lacks sufficient information to respond to the

remaining allegations in Paragraph 23. To the extent a response is required, the allegations are

denied.

          24.        On October 10, 2019, Plaintiff answered Defendant’s call.

ANSWER:              Clearview denies that it, or any entity authorized to act on its behalf, called

Plaintiff on or before October 10, 2019. Furthermore, Clearview did not engage in any

telemarketing campaign to new customers in Illinois during October of 2019; did not place, or

authorize to place, a telephone call to anyone named Betsy Cruz during October of 2019; and did

not place, or authorize to place, a telephone call to anyone in Illinois with a telephone number

ending in 3272 in October of 2019. Clearview lacks sufficient information to respond to the

remaining allegations in Paragraph 24. To the extent a response is required, the allegations are

denied.

        25.     Plaintiff experienced pause lasing several seconds and repeatedly said “hello”
prior to being connected to Defendant.

ANSWER:              Clearview denies that it, or any entity authorized to act on its behalf, called

Plaintiff on or before October 10, 2019. Furthermore, Clearview did not engage in any

telemarketing campaign to new customers in Illinois during October of 2019; did not place, or

authorize to place, a telephone call to anyone named Betsy Cruz during October of 2019; and did

not place, or authorize to place, a telephone call to anyone in Illinois with a telephone number

ending in 3272 in October of 2019. Clearview lacks sufficient information to respond to the

remaining allegations in Paragraph 25. To the extent a response is required, the allegations are


{File: 01891658.RTF / 2 }                           6
       Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 7 of 19 PageID #:19




denied.

          26.        Defendant asked to speak to “Edwin.”

ANSWER:              Clearview denies that it, or any entity authorized to act on its behalf, called

Plaintiff on or before October 10, 2019.           Furthermore, Clearview did not engage in any

telemarketing campaign to new customers in Illinois during October of 2019; did not place, or

authorize to place, a telephone call to anyone named Betsy Cruz during October of 2019; and did

not place, or authorize to place, a telephone call to anyone in Illinois with a telephone number

ending in 3272 in October of 2019. Clearview lacks sufficient information to respond to the

remaining allegations in Paragraph 26. To the extent a response is required, the allegations are

denied.

       27.    Plaintiff informed Defendant that she was not Edwin, nor did she know Edwin—
before asking Defendant to stop calling.

ANSWER:              Clearview denies that it, or any entity authorized to act on its behalf, called

Plaintiff on or before October 10, 2019.           Furthermore, Clearview did not engage in any

telemarketing campaign to new customers in Illinois during October of 2019; did not place, or

authorize to place, a telephone call to anyone named Betsy Cruz during October of 2019; and did

not place, or authorize to place, a telephone call to anyone in Illinois with a telephone number

ending in 3272 in October of 2019. Clearview lacks sufficient information to respond to the

remaining allegations in Paragraph 27. To the extent a response is required, the allegations are

denied.

       28.    Defendant used caller ID spoofing to make it appear that these phone calls were
placed from local numbers.

ANSWER:              Clearview denies that it, or any entity authorized to act on its behalf, called

Plaintiff on or before October 10, 2019.           Furthermore, Clearview did not engage in any



{File: 01891658.RTF / 2 }                           7
       Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 8 of 19 PageID #:19




telemarketing campaign to new customers in Illinois during October of 2019; did not place, or

authorize to place, a telephone call to anyone named Betsy Cruz during October of 2019; and did

not place, or authorize to place, a telephone call to anyone in Illinois with a telephone number

ending in 3272 in October of 2019. Clearview denies that it uses “spoofing” technology to place

any of its telephone calls. Clearview lacks sufficient information to respond to the remaining

allegations in Paragraph 28. To the extent a response is required, the allegations are denied.

        29.     Defendant’s unsolicited telemarketing phone calls resulted in aggravation that
accompanies unsolicited telephone calls, anxiety, diminished value and utility of telephone
equipment and telephone subscription services, emotional distress, increased risk of personal
injury resulting from the distraction caused by the phone calls, intrusion upon and occupation of
Plaintiff’s cellular telephone capacity, invasion of privacy, loss of battery charge, loss of
concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge
her cellular telephone as a result of increased usage of her telephone services, and wasting
Plaintiff’s time.

ANSWER:              Clearview denies that it, or any entity authorized to act on its behalf, called

Plaintiff on or before October 10, 2019.           Furthermore, Clearview did not engage in any

telemarketing campaign to new customers in Illinois during October of 2019; did not place, or

authorize to place, a telephone call to anyone named Betsy Cruz during October of 2019; and did

not place, or authorize to place, a telephone call to anyone in Illinois with a telephone number

ending in 3272 in October of 2019. Clearview lacks sufficient information to respond to the

remaining allegations in Paragraph 29. To the extent a response is required, the allegations are

denied.

                                        CLASS ALLEGATIONS

       30.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
though fully set forth herein.

ANSWER:              Clearview expressly adopts and incorporates is answers to all paragraphs of this

Complaint as if fully restated herein.



{File: 01891658.RTF / 2 }                           8
       Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 9 of 19 PageID #:19




       31.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)
individually, and on behalf of all others similarly situated (“Putative Class”) defined as follows:

          All persons within the State of Illinois: (a) to whom Defendant and/or a third party acting
          on Defendant’s behalf; made one or more non-emergency phone call(s); (b) promoting
          Defendant’s products or services; (c) to their cellular telephone number; (d) using an
          automated telephone dialing system or an artificial or prerecorded voice; and (e) at any
          time in the period that begins four years before the date of filing this Complaint through
          the date of class certification.

ANSWER:              Paragraph 31 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

        32.     The following individuals are excluded from the Putative Class: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendant, Defendant’s
subsidiaries, parents, successors, predecessors, and any entity in which Defendant or their
parents have a controlling interest in their current or former employees, officers or directors; (3)
Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
from the Putative Class; (5) the legal representatives, successors or assigns of any such executed
persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated
and/or released.

ANSWER:              Paragraph 32 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

          A.         Numerosity:

       33.      The exact number of members of the Putative Class are unknown and not
available to Plaintiff at this time, but it is clear that individual joinder is impracticable.

ANSWER:              Paragraph 33 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

       34.      On information and belief, Defendant made phone calls to hundreds of customers
who fall into the definition of the Putative Class.

ANSWER:              Clearview denies the allegations in Paragraph 34.


{File: 01891658.RTF / 2 }                             9
      Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 10 of 19 PageID #:19




      35.     Members of the Putative Class can be objectively identified from records of
Defendant and any affiliated marketers to be gained in discovery.

ANSWER:              Clearview denies the allegations in Paragraph 35.

          B.         Commonality and Predominance

        36.    There are many questions of law and fact common to the claims of Plaintiff and
the Putative Class, and those questions predominate over any questions that may affect
individual members of the Putative Class. Common questions for the Putative Class include, but
are not necessarily limited to the following:

                     i.     Whether Defendant used an “automatic telephone dialing system” as
                            defined by TCPA and applicable FCC regulations and orders;

                     ii.    Whether Defendant had prior express consent to contact Plaintiff and the
                            members of the Putative Class when it placed, or caused to be placed
                            phone calls to their cell phones using an automatic telephone dialing
                            system;

                     iii.   Damages, including whether Defendant’s violations were performed
                            willfully or knowingly such that Plaintiff and the members of the Putative
                            Class are entitled to treble damages.

ANSWER:              Paragraph 36 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph and sub-paragraphs are denied.

          C.         Typicality

      37.    Plaintiff’s claims are typical of members of the Putative Class because Plaintiff
and members of the Putative Class are entitled to damages as result of Defendant’s conduct.

ANSWER:              Paragraph 37 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

          D.         Superiority and Manageability

       38.      This case is also appropriate for class certification as class proceedings are
superior to all other available methods for the efficient and fair adjudication of this controversy.



{File: 01891658.RTF / 2 }                             10
      Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 11 of 19 PageID #:19




ANSWER:              Paragraph 38 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

        39.     The damages suffered by the individual members of the Putative Class will likely
be relatively small, especially given the burden and expense required for individual prosecution.

ANSWER:              Paragraph 39 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

        40.    By contrast, a class action provides the benefits of single adjudication, economies
of scale and comprehensive supervision by a single court.

ANSWER:              Paragraph 40 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

       41.     Economies of effort, expense, and time will be fostered and uniformity of
decisions ensured.

ANSWER:              Paragraph 41 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

          E.         Adequate Representation

       42.      Plaintiff will adequately and fairly represent and protect the interests of the
Putative Class.

ANSWER:              Paragraph 42 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

      43.     Plaintiff has no interests antagonistic to those of the Putative Class, and
Defendant has no defense unique to Plaintiff.


{File: 01891658.RTF / 2 }                             11
      Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 12 of 19 PageID #:19




ANSWER:              Paragraph 43 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

         44.         Plaintiff has retained competent and experienced counsel in consumer class action
litigation.

ANSWER:              Paragraph 44 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.



                                          CLAIMS FOR RELIEF

                                                 COUNT I
                                    Violation of 47 U.S.C. § 227 et seq.
                        (On behalf of Plaintiff and the Members of Putative Class)

       45.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
though fully set forth herein.

ANSWER:              Clearview expressly adopts and incorporates is answers to all paragraphs of this

Complaint as if fully restated herein.

       46.    Among other things, the TCPA prohibits certain calls to wireless and residential
numbers unless the caller has the prior express consent of the called party. 47 U.S.C. §
227(b)(1)(A).

ANSWER:              Paragraph 46 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

       47.     Under the TCPA Consent Rules, some types of calls require prior express written
consent, while other types of calls do not require that the consent be in writing.

ANSWER:              Paragraph 47 contains Plaintiff’s description of the action, to which no response is



{File: 01891658.RTF / 2 }                             12
       Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 13 of 19 PageID #:19




required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

          48.        “Prior express written consent” is required for:

          •          All telemarketing/promotional calls/texts made using an ATDS placed to wireless
                     numbers, and

          •          All artificial or prerecorded telemarketing/promotional voice calls to wireless and
                     residential numbers. 1

ANSWER:              Paragraph 48 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph and sub-paragraphs are denied.

        49.    The TCPA Consent Rules define “prior express written consent” as “agreement,
in writing, bearing the signature of the person called that clearly authorizes the seller to deliver
or cause to be delivered to the person called advertisements or telemarketing messages using an
ATDS or an artificial or prerecorded voice, and the telephone number to which the signatory
authorizes such advertisements or telemarketing messages be delivered.”

ANSWER:              Paragraph 49 contains Plaintiff’s description of the action, to which no response is

required. To the extent any response is required, the allegations and conclusions of law in this

paragraph are denied.

       50.      Defendant placed or caused to be placed non-emergency calls without the prior
express consent of Plaintiff to Plaintiff’s cellular telephone number ending in 3272 utilizing an
ATDS without Plaintiff’s prior express written consent in violation of 47 U.S.C. §227
(b)(1)(A)(iii).

ANSWER:              Clearview denies the allegations in Paragraph 50.

      51.    Upon information and belief, based on the noticeable pause Plaintiff experienced,
Defendant employed an ATDS to place calls to Plaintiff.

ANSWER:              Clearview denies the allegations in Paragraph 51.

        52.     Upon information and belief, the ATDS employed by Defendant transfers the call
to a live representative once a human voice is detected, hence the clear pause.

1
    47 C.F.R. §§ 64.1200(a)(2), (a)(3).

{File: 01891658.RTF / 2 }                             13
      Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 14 of 19 PageID #:19




ANSWER:              Clearview denies the allegations in Paragraph 52.

       53.   Upon information and belief, the ATDS employed by Defendant has the
capacity—(A) to store or produce telephone numbers to be called, using a random or sequential
number generator; and (B) to dial such numbers.

ANSWER:              Clearview denies the allegations in Paragraph 53.

      54.    Upon information and belief, Defendant has no database to maintain and update
consumers’ contact preferences and consent to call them.

ANSWER:              Clearview denies the allegations in Paragraph 54.

     55.      As a result of Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and the
members of the Putative Class are entitled to receive $500.00 in damages for each such violation.

ANSWER:              Clearview denies the allegations in Paragraph 55.

        56.      As a result of Defendant’s knowing and willful violations of 47 U.S.C. § 227 et
seq., Plaintiff and the members of the Putative Class entitled to receive up to $1,500,00 in treble
damages for each such violation.

ANSWER:              Clearview denies the allegations in Paragraph 56.

                                      AFFIRMATIVE DEFENSES

                                               First Defense

          The Complaint fails to state a claim for which Plaintiff is entitled to relief.

                                              Second Defense

          Clearview is not liable to Plaintiff, in whole or in part, because Clearview did not call

Plaintiff as required under the Telephone Consumer Protection Act.

                                              Third Defense

          Clearview is not liable to Plaintiff because any calls that Plaintiff allegedly received were

not “advertisements” or “telemarketing” by Clearview as defined by the Telephone Consumer

Protection Act.




{File: 01891658.RTF / 2 }                            14
      Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 15 of 19 PageID #:19




                                           Fourth Defense

          Clearview is not liable to Plaintiff, in whole or in part, because Clearview has established

and implemented, with due care, reasonable practices and procedures to effectively prevent

telephone solicitations in violation of the regulations prescribed in the Telephone Consumer

Protection Act.

                                            Fifth Defense

          Plaintiff lacks standing under Article III of the United States Constitution. Plaintiff

cannot show a concrete or particularized injury in fact or any connection between any alleged

injury and the conduct complained of in the Complaint.

                                            Sixth Defense

          To the extent Plaintiff suffered any concrete or particularized injury in fact or damages as

alleged in the Complaint, which Clearview denies, and such injury or damages resulted from

Plaintiff’s contributory negligence and her own acts.

                                           Seventh Defense

          To the extent Plaintiff suffered any concrete or particularized injury in fact or damages as

alleged in the Complaint, which Clearview denies, such injury or damages were the direct and

proximate result of acts or omissions of persons other than Clearview.

                                           Eighth Defense

          Plaintiff’s claim is barred to the extent that she was not charged for the alleged telephone

call at issue in this matter.

                                            Ninth Defense

          Plaintiff’s claim is barred, in whole or in part, because any award to Plaintiff would

constitute unjust enrichment.



{File: 01891658.RTF / 2 }                          15
      Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 16 of 19 PageID #:19




                                            Tenth Defense

          Plaintiff is precluded from recovering from Clearview for a willful and knowing violation

of the Telephone Consumer Protection Act because any such violation, which Clearview

continues to deny, would not have been willful and knowing.

                                           Eleventh Defense

          Plaintiff failed to mitigate her damages.

                                           Twelfth Defense

          Plaintiff’s claims are barred in whole or in part by the doctrines of waiver and estoppel.

                                          Thirteenth Defense

          This action cannot be maintained as a class action because the named Plaintiff and the

Putative Class cannot satisfy the requirements of Federal Rule of Civil Procedure 23.

                                         Fourteenth Defense

          This action cannot be maintained as a class action because the certification and

maintenance of this action as a class would violate Clearview’s due process rights, including

Clearview’s right to present defenses on an individual level.

                                          Fifteenth Defense

          This action cannot be maintained as a class action because Plaintiff seeks to certify a

Putative Class that consists of members who lack Article III standing and have not suffered any

concrete or particularized injury as a result of any act or omission by Clearview.

                                          Sixteenth Defense

          The purported members of the alleged class seeking to assert a claim are not so numerous

that joinder of all such members is impracticable, and, accordingly, Plaintiff does not satisfy the

necessary prerequisites for a class action under Federal Rule of Civil Procedure 23.



{File: 01891658.RTF / 2 }                             16
      Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 17 of 19 PageID #:19




                                         Seventeenth Defense

          Questions of law or fact common to any alleged members of a class do not predominate

over such questions affecting individual members of the purported class, and, accordingly,

Plaintiff does not satisfy the necessary prerequisites for a class action under Federal Rule of Civil

Procedure 23.

                                         Eighteenth Defense

          Claims of the individual Plaintiff are not typical of the claims of the purported class, and,

accordingly, Plaintiff does not satisfy the necessary prerequisites for a class action under Federal

Rule of Civil Procedure 23.

                                         Nineteenth Defense

          The alleged representative Plaintiff will not adequately protect the interests of the

purported class, and, accordingly, Plaintiff does not satisfy the necessary prerequisites for a class

action under Federal Rule of Civil Procedure 23.

                                          Twentieth Defense

          A class action is not superior to other available methods for the fair and efficient

adjudication of this controversy, and, accordingly, Plaintiff does not satisfy the necessary

prerequisites for a class action under Federal Rule of Civil Procedure 23.

                                        Twenty-First Defense

          Differences in the diverse circumstances and conditions which each prospective Plaintiff

experienced as a result of any act or omission of the Defendant and the nature and extent of any

losses each may or may not have sustained are so divergent that extreme difficulties will be

encountered in the management of a class action. Accordingly, this action should not proceed as

a class action pursuant to Federal Rule of Civil Procedure 23.



{File: 01891658.RTF / 2 }                          17
      Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 18 of 19 PageID #:19




                        RESPONSES TO PLAINTIFF’S PRAYER FOR RELIEF

          Clearview denies that Plaintiff or the Putative Class are entitled to any relief, including

that sought in the Prayer for Relief clause.

                            RESPONSE TO PLAINTIFF’S JURY DEMAND

          No response is required to Plaintiff’s demand for a trial by jury. To the extent that any

response is required, Plaintiff’s demand for a trial by jury is denied.

          Any allegations in the Complaint that were not specifically admitted are also hereby

denied.

                                      PRAYER FOR RELIEF

          Clearview hereby requests judgment in its favor, together with attorneys’ fees, costs, and

any other relief that the Court deems just and proper.

Dated: November 8, 2019                                Respectfully submitted,

                                                       Defendant,
                                                       CLEARVIEW ELECTRIC, INC.


                                                       /s/ Fred L. Alvarez
                                                       One of Its Attorneys

Fred L. Alvarez (#6202268)
Arthur J. McColgan (#6201619)
Neil E. Holmen (#1250027)
Matthew W. Casey (#6299254)
Walker Wilcox Matousek LLP
One N. Franklin Street, Suite 3200
Chicago, IL 60606
(312) 244-6700
(312) 244-6800 FAX
falvarez@walkerwilcox.com
amccolgan@walkerwilcox.com
nholmen@walkerwilcox.com
mcasey@walkerwilcox.com
Attorneys for Defendant Clearview Electric, Inc.



{File: 01891658.RTF / 2 }                         18
      Case: 1:19-cv-06798 Document #: 9 Filed: 11/08/19 Page 19 of 19 PageID #:19



                                CERTIFICATE OF SERVICE

        I hereby certify that on November 8, 2019, a copy of the foregoing document was filed

electronically with the Court’s CM/ECF system. Service of this filing will be made on all ECF-

registered counsel by operation of the Court’s electronic filing system.


Dated: November 8, 2019                                     /s/ Fred L. Alvarez




{File: 01891658.RTF / 2 }                      19
